Morton, J.
The complaint alleged, in substance, that the defendant kept and maintained a common nuisance by keeping and maintaining a tenement which was used by him for the *178illegal keeping and sale of intoxicating liquors. The instruction requested would, if given, have required the jury to acquit the defendant, unless they found that he had an interest in or was an owner of the liquor sold by Campbell. But the assent of the defendant to the use of his premises by Campbell for illegal sales would, if proved, have justified a verdict against him for keeping and maintaining a common nuisance. The jury could have found upon the evidence that he not only assented to such a use, but assisted in the use as a proprietor, and if he did he used his premises for the illegal keeping and selling of intoxicating liquors. The instruction which was requested was therefore rightly refused, and that which was given was correct. Commonwealth v. Reed, 162 Mass. 215. Commonwealth v. Lynch, 160 Mass. 298. Commonwealth v. Churchill, 136 Mass. 148.

Exceptions overruled.